—In an action to recover on promissory notes, the defendants appeal from stated portions of an order of the Supreme Court, Westchester County (Donovan, J.), dated July 30, 1998, which, inter alia, denied their cross motion to dismiss the third and fourth causes of action.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
While the appellants correctly state that New York does not recognize civil conspiracy as an independent cause of action (see, Litras v Litras, 254 AD2d 395; Island Condo Mgt. Corp. v Katan Gardens Condominium, 250 AD2d 816), the third and fourth causes of action set forth sufficient facts which make out independent actionable torts (cf., Arcy Paint Co. v Resnick, 134 AD2d 392).
The appellants’ remaining contention is without merit. O’Brien, J. P., Santucci, Thompson and Altman, JJ., concur.